          Case 1:19-cr-00018-ABJ Document 112 Filed 05/21/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                 Case No.: 1:19-CR-00018-ABJ


UNITED STATES OF AMERICA,



v.

ROGER J. STONE, JR.,

            Defendant.
______________________________

     DEFENDANT ROGER STONE’S REPLY TO GOVERNMENT’S OPPOSITION TO
      DEFENDANT’S MOTION TO DISMISS PURSUANT TO FEDERAL RULE OF
                    CRIMINAL PROCEDURE 12(b)(3)(B)

        The government relies, inter alia, on the Gerstein v. Pugh, 420 U.S. 103, 117 n.19 (1975),

statement “that an indictment, ‘fair upon its face,’ and returned by a ‘properly constituted Grand

Jury,’ conclusively determines the existence of probable cause…” Doc. 93 at 7. Under Gerstein

and other cited precedents, the government writes, “Stone is not permitted to challenge the grand

jury’s finding that there is probable cause to believe that his false statements to HPSCI were

material.” Id.

        As for materiality, the government offers the United States v. Boffil-Rivera, 607 F.3d 736,

740-742, (11th Cir. 2010) comment that “[t]he statement does not have to be relied upon and can

be material even if it is ignored and never read.” Doc. 93 at 8. As we show below, that overbroad

concept cannot support the indictment in this case, which is premised on the Special Counsel’s

view that there was special attention to Roger Stone.

        The government sees an impenetrable barrier to challenging the indictment, but fails to

note that materiality “requires the determination of at least two subsidiary questions of purely

                                                 1
         Case 1:19-cr-00018-ABJ Document 112 Filed 05/21/19 Page 2 of 5



historical fact: (a) ‘what statement was made?’ and (b) ‘what decision was the agency trying to

make?’ The ultimate question: (c) ‘whether the statement was material to the decision,’ requires

applying the legal standard of materiality…to these historical facts.” Boffil-Riviera, 607 F.3d at

741 (quoting United States v. Gaudin, 515 U.S. 506, 512 (1995)). Gaudin holds that materiality is

for the jury to decide, but where the historical facts are set forth in the indictment and they omit

the allegation most salient to materiality, there’s no need to await a jury resolution.

       The decision that HPSCI was trying to make was set forth in the “January 25, 2017

Statement on Progress of Bipartisan HPSCI Inquiry into Russian Active Measures.” See Doc. 93

at 2. The determination of whether the alleged statements were material to the decision could not

be made unless the decisionmaker’s functioning has been imparied or impeded. Although the

government has, in Count One, alleged “impede” (Doc. 1 at 24), nothing in the prologue of the

indictment points to the decisionmaker’s suggestion that it had been impeded. Several reasons

render the charge invalid, despite the face of the indictment.

       First, there was no referral to the Special Counsel by the decisionmaker. Had the

decisionmaker’s functions been impeded, a referral would have been called for. The fact that the

Special Counsel’s appointment was a limited one, makes the failure to allege a referral from

Congress fatal to the indictment charges of obstruction and false statements.

       Second, the failure to allege a referral or any other statement by the decisionmaker, that

Stone’s voluntary statement and/or failure to turn over documents were identified by the

decisionmaker as an impediment to its decision-making, is fatal to the indictment charges of

obstruction and false statements. Absent grand jury testimony representing the Committee’s views

and an allegation that the Committee communicated to the grand jury that Stone impeded its work,

there is no basis for the grand jury to have alleged materiality – an essential element of the charges


                                                  2
          Case 1:19-cr-00018-ABJ Document 112 Filed 05/21/19 Page 3 of 5



against Stone.

        The government seeks to distinguish United States v. Safavian, 528 F.3d 957 (D.C. Cir.

2008) by recognizing that although Stone, like Safavian, had no legal duty to disclose any

information to the Committee, his failures were in being untruthful, tampering with a witness, and

not disclosing records that he was under no obligation to provide. But the distinction misses the

mark because Stone’s complaint is that, unlike Safavian, not only did he have no duty to appear or

make disclosures, the Committee did not determine that Stone’s alleged failings were material to

its investigation.

        The conclusionary use of the word “material” in the indictment – is not sufficient when

there is no allegation that Stone’s voluntary testimonies were deemed by the Committee to be

“material.”




                                                Respectfully submitted,

                                                By: /s/_______________


                                                    BRUCE S. ROGOW
 L. PETER FARKAS                                    FL Bar No.: 067999
 HALLORAN FARKAS + KITTILA, LLP                     TARA A. CAMPION
 DDC Bar No.: 99673                                 FL Bar: 90944
 1101 30th Street, NW                               BRUCE S. ROGOW, P.A.
 Suite 500                                          100 N.E. Third Avenue, Ste. 1000
 Washington, DC 20007                               Fort Lauderdale, FL 33301
 Telephone: (202) 559-1700                          Telephone: (954) 767-8909
 Fax: (302) 257-2019                                Fax: (954) 764-1530
 pf@hfk.law                                         brogow@rogowlaw.com
                                                    tcampion@rogowlaw.com
                                                                Admitted pro hac vice

 ROBERT C. BUSCHEL                                  GRANT J. SMITH
 BUSCHEL GIBBONS, P.A.                              STRATEGYSMITH, PA
 D.D.C. Bar No. FL0039                              D.D.C. Bar No.: FL0036
 One Financial Plaza, Suite 1300                    FL Bar No.: 935212
 100 S.E. Third Avenue                              401 East Las Olas Boulevard
 Fort Lauderdale, FL 33394                          Suite 130-120
 Telephone: (954) 530-5301                          Fort Lauderdale, FL 33301
                                                3
      Case 1:19-cr-00018-ABJ Document 112 Filed 05/21/19 Page 4 of 5



Fax: (954) 320-6932                     Telephone: (954) 328-9064
Buschel@BGlaw-pa.com                    gsmith@strategysmith.com

CHANDLER P. ROUTMAN
D.D.C. Bar No. 1618092
501 East Las Olas Blvd.,
Suite 331
Fort Lauderdale, FL 33301
Telephone: (954) 235-8259
routmanc@gmail.com




                                    4
         Case 1:19-cr-00018-ABJ Document 112 Filed 05/21/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 21, 2019, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.



                                                     Respectfully submitted


                                               ___/s/ Chandler Routman _______________
                                                      Chandler P. Routman

     United States Attorney’s Office for the
             District of Columbia

 Jessie K. Liu
 United States Attorney
 Jonathan Kravis
 Michael J. Marando
 Assistant United States Attorneys
 Adam C. Jed
 Aaron S.J. Zalinsky
 Special Assistant United States Attorneys
 555 Fourth Street, NW
 Washington, DC 20530
 Telephone: (202) 252-6886
 Fax: (202) 651-3393




                                                 5
